I attest to the accuracy and
                                            integrity of this document
                                              New Mexico Compilation
                                            Commission, Santa Fe, NM
                                           '00'05- 13:46:29 2016.02.22

        IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Official Citation: 2016-NMSC-006

Filing Date: February 15, 2016

Docket No. S-1-SC-35426

NOE RODRIGUEZ,

      Worker-Respondent,

v.

BRAND WEST DAIRY, Uninsured Employer,

      Employer-Respondent,

and

NEW MEXICO UNINSURED EMPLOYERS FUND,

      Insurer-Petitioner,

Consolidated With:

MARIA ANGELICA AGUIRRE,

      Worker-Respondent,

v.

M.A. & SONS CHILI PRODUCTS,

      Employer-Respondent,

and

FOOD INDUSTRY SELF INSURANCE
FUND OF NEW MEXICO,

      Insurer-Respondent.

AND

                                   1
Docket No. S-1-SC-35438

NOE RODRIGUEZ,

       Worker-Respondent,

v.

BRAND WEST DAIRY, Uninsured Employer,

       Employer-Petitioner,

and

NEW MEXICO UNINSURED EMPLOYERS FUND,

       Insurer,

Consolidated With:

MARIA ANGELICA AGUIRRE,

       Worker-Respondent,

v.

M.A. & SONS CHILI PRODUCTS,

       Employer-Petitioner,

and

FOOD INDUSTRY SELF INSURANCE
FUND OF NEW MEXICO,

       Insurer-Petitioner.

                                        ORDER

        WHEREAS, this matter came on for consideration by the Court upon motion to
clarify stay and response thereto, and the Court having considered said pleadings and being
sufficiently advised, Chief Justice Barbara J. Vigil, Justice Petra Jimenez Maes, Justice
Edward L. Chavez, Justice Charles W. Daniels, and Justice Judith K. Nakamura concurring;


                                            2
    NOW, THEREFORE, IT IS ORDERED that the motion to clarify the stay is
GRANTED; and

       IT IS FURTHER ORDERED that, pursuant to Rule 12-405(C) NMRA, the
precedential value of the Court of Appeals’ opinion in Rodriguez v. Brand West Dairy, 2015-
NMCA-097, 356 P.3d 546, is hereby suspended until further order of this Court; and

       IT IS FURTHER ORDERED that this case shall be scheduled for oral argument on
the next available calendar.

       IT IS SO ORDERED.

                              WITNESS, Honorable Barbara J. Vigil, Chief Justice Chief
                              Justice of the Supreme Court of the State of New Mexico,
                              andthe seal of said Court this 15th day of February, 2016.

(SEAL)                        _____________________________________________
                              Joey D. Moya, Chief Clerk of the Supreme Court
                                     of the State of New Mexico




                                            3